Title: To Thomas Jefferson from Constantine Samuel Rafinesque, 7 August 1820
From: Rafinesque, Constantine Samuel
To: Jefferson, Thomas

THREE LETTERS ON AMERICAN ANTIQUITIES,directed to theHONORABLE THOMAS JEFFERSON,late president of the united states.SECOND LETTER.DESCRIPTION OF THE ALLEGHAWIAN MONUMENTS,In the neighbourhood of Mountsterling, Montgomery county, Kentucky.to the honorable thomas jefferson, l. p. u.s.Respected Sir,Within a few miles of Mountsterling, the county seat of Montgomery county, which lays 33 miles east from Lexington, there are a great number of earthen inclosures and mounds which I have lately visited & surveyed. Many of them are rapidly sinking under the plough, and some have even totally disappeared. This is more or less the case throughout the country, and it is therefore highly necessary that they should all be examined accurately before their partial or total destruction.The monuments which I am going to describe, are 28 in number, and lay in 6 different groups, either compact or scattered.I. Group. A compact group of monuments on the west side of Brush Creek, a branch of Slate Greek, 6 miles S. E. from Mountsterling, between Montgomery’s farm, and a Methodist meeting-house, which has taken from them the name of Fort Meeting-house. They are on a fine level high ground, not far from the creek, and which has never been cultivated as yet; they are five in number.No. 1. The nearest from the meeting-house towards the south is a square inclosure, 400 feet in circumference: each side is equal, 100 feet long, laying perfectly opposed to the four cardinal points. The parapet is 15 feet broad, 4 feet high over the inside ditch, and 2 over the ground. There is a gateway due east, in the middle of the eastern side. The central area is a small oblong square, greater length from east to west, 35 feet; breadth 25.No. 2. Lays about 200 yards east from No. 1, and at nearly an equal distance from No. 3 and 4 forming with them the centre of a figure shaped like Y. It is a singular elliptical mound, the length of which lays N. and S. with an appendage to the south. Circumference 270 feet, height 9 feet, top elliptical, 100 feet round with raised ends, and a small central rounded mound about one foot high, over which were laying, in a square form, some loose flat stones. A short appendage to the south connects it with a small circular mound, 100 feet round and 4 feet high.No. 3. Lays N. E. from No. 2. It is a circular inclosure, 510 feet in circumference. Parapet 20 feet broad, 5 feet high over the ditch which lays inside. Gateway due east, 15 feet broad. Area perfectly square, 300 feet circular, or 78 feet on each side, which lay towards the cardinal points, raised 2 feet over the ditch. A small circular mound of 42 feet, and 1 high, on the western side of the area opposite to the gateway.No. 4. An hexagonal inclosure, laying south of No. 3, and S. E. from No. 2. Sides equal, each 50 feet, one of which lays N. and another S. Whole circumference therefore 300 feet. Parapet 25 feet broad, 4 feet above the inside ditch. Gateway at the east corner 15 feet broad. Area square, sides equal, 40 feet long, laying towards the cardinal points, and raised 2 feet above the ditch.No. 5. An oblong mound, laying south of No. 1. On the opposite side of Brush Creek. I have not measured it.II. Group. A scattered group immediately round the town of Mountsterling, on each side of Hinkston Creek. It contains 6 monuments.No. 6. A simple inclosure, one mile east of Mountsterling, on Smart’s farm, in a fine level high ground, on the east side of Hinkston Creek, between the Mud Lick road and the Salt Works road. It consists of a simple ditch without visible parapet. The form is a decagone nearly regular; but two sides appear to be somewhat smaller, or of 75 feet, while the 8 others are all of 125 feet. Total circumference 1150 feet. Ditch about 2 feet deep and 6 to 8 broad; but often obliterated. No gateways could be perceived; they may have been where the ditch is not easily seen. There are two small eccentric circular mounds in the inside towards the west. Largest 105 feet and 2 high. Smallest 50 feet and 1 high, nearer to the ditch. This has all the appearance of a very remote origin. It lays in the woods, and has never been ploughed.No. 7. A circular mound, about 350 feet in circumference, and 20 feet high, laying half a mile N. W. of No. 1, on the east or right side of Hinkston Creek.No. 8. A circular mound 400 feet in circumference, and 24 feet high, laying in the town of Mountsterling, to which it has given its name. it lays towards its S. E. extremity, north of Hinkston Creek, on its left side. They have dug in it on the side and the summit, and found in both instances bones mixed with the earth, after digging a couple of feet.No. 9. A simple inclosure about one mile N. N. E. from town, round the hill on the west or left side of Hinkston Creek and the Flemingsburg road. It is a poligone, but whether a regular or irregular one, is rather difficult to ascertain; I could not even trace the number of sides. It lays in an iron weed brake in woods; but the ground being on a slope, the rains have filled up the ditch in many parts; towards the west the ditch is yet 4 feet deep and 8 broad. I was told that it was much plainer about 20 years ago; a few years make, therefore, great alterations, even without the help of the plough. I have traced, however, the outlines, and reckoned the circumference at about 1500 feet.No. 10. A circumvallation in Read’s corn fields, about one mile N. N. W. of the town, near a small branch of Hinkston Creek. It has been ploughed up for many years, and has nearly disappeared; I could not trace its circumference, but it was very plain a few years ago.No. 11. Singular mound, about one mile N. from town, near the Blue Lick road. It is of an oval shape; smallest end to the south, where it is lower and only 14 feet high, while it is 24 feet high to the north. Circumference 575 feet. Summit level included, 135 feet long, and 40 broad, with a circular concavity to the northern extremity.III. Group. Compact, on a level ground in the woods, about two miles north from Mountsterling, on Jameson’s farm, and on the left of the Paris road. Sommerset Creek is half a mile off towards the west, and there are no springs in the immediate neighbourhood at present. It consists of five mounds.No. 12. A large and singular circular mound 32 feet high, surrounded by a circular parapet and intermediate ditch, interrupted by four large level gateways, 50 feet broad, equal in size and distance, looking towards the N. E.—N. W.—S. E. and S. W. The four parts of the parapet are therefore opposed to the 4 cardinal points; whole circumference 800 feet, ditch 4 feet deep. Central mound about 500 feet round. Summit 120 feet round and somewhat concave.No. 13. Similar mound, smaller, only 15 feet high, and 130 feet distant from No. 12, towards S. E. It has also 4 gateways, but they lay N.—E.—W. and S. W. and the northern one is much larger, and inclined in the shape of an accent; breadth 40 feet, the others 30 feet. Circumference of the parapet 430 feet; ditch 3 feet deep. Summit small, somewhat concave.No. 14. Simple mound, without ditch or parapet; 250 feet in circumference, and 10 feet high. It lays 80 feet S. W. of No. 13.No. 15. A similar mound, laying 312 feet east of No. 13. It is 6 feet high, and 165 feet round.No. 16. Another mound, 80 feet from No. 14, due east. It is 8 feet high and 200 feet in circumference.IV. Group. Compact and remarkable by its size, high parapet, &c. although it lays in fields which have often been ploughed. It is situated on Johnson’s farm 3 miles north of Mountsterling, on the right and east bank of Sommerset Creek, and on a high level hill. It contains an inclosure and 4 outward mounds.No. 17. A large circumvallation, quite circular and 1150 feet round, with a high parapet, a deep inside ditch, a single gateway due east & a central mound. Parapet 55 feet broad, 4 to 5 feet over the ground, and 8 to 12 over the ditch, inside slope 25 feet. Gateway 50 feet broad. Area 3 feet high over the ditch. Central mound 75 feet from the ditch, 206 feet in circumference and 3 feet high. The parapet and ditch were 15 feet high and deep, before the ground was ploughed. Many remains of pottery; fine pipe-heads, and several other implements have been found in ploughing the area.No. 18. Large circular mound, 60 feet due north from No. 17, and united to it by a raised platform. It has two spurs, or oval inclined appendages to the north and west: the northern one is larger. Circumference with the spurs 800 feet, without 600. Height 25 feet, summit level with a small central concavity.No. 19, 20 and 21. Three outward and unconnected mounds, laying irregularly to the S. E. of No. 17. The largest, No. 19, lays easterly of No. 20. It is 220 feet round, and 5 feet high.No. 20 lays in the middle and only 50 feet from No. 17. It is only 175 feet round and 3 high.No. 21. The smallest and western, is near No. 20, and nearly south from No. 17. It is only 150 feet round and 2 high.V. Group. Is quite scattered, and contains 3 inclosures with two mounds, laying near Somerset Creek, about 4 miles to the northward of Mountsterling.No. 22. Square inclosure on John Higgin’s farm, on the south and left side of Sommerset creek. Each side equal, 150 feet long, and laid towards the 4 cardinal points; gateway single, due east, 30 feet broad; area square, each side 90 feet long. The parapet, area and ditch are now only one foot high or deep, the ground having been repeatedly ploughed; they were 3 feet high and deep, when the ground was cleared.No. 23. A circular inclosure laying on James Higgins’s farm, 300 yeards from No. 22, towards the N. W.; but on the opposite side of Sommerset Creek, in a corn field, and in the flat bottom of the valley. This is a singular instance, since nearly all the Alleghawian monuments are on high ground. The place is even sometimes overflowed at present, which, however, is owing to the bed of the creek having been raised of late by alluvions. Circumference 800 feet; gateway S. E. directed towards No. 22. Parapet only one foot high, and often obsolete; it was 3 feet high before being ploughed; but it may easily be traced by the growth of corn on it, being much lower and poorer than inside and outside. This happens in all instances, the ground of the parapets having been made up by throwing on them different and often gravelly earth, taken from the ditch or some deep place.No. 24. A large circular inclosure on Colonel Williams’s farm, nearly a mile S. W. from No. 22, and near a branch of Sommerset Creek called Higgins’s Branch. I did not visit it, because it was represented to me as laying in several fields which have been under cultivation for 20 or 30 years, and to be therefore very difficult to trace; but it is said to cover about 10 acres of ground, and to have been formerly very distinct.No. 25. A mound a Moses Higgins’s farm, S. E. of No. 22, and between Sommerset Creek (left bank) and Higgins’s Branch. Circumference about 150, and 5 feet high.No. 26. Another mound 160 round and 6 feet high, west of No. 22, about half a mile distant, and near Grass Lick Creek.VI. Group. A small one, consisting of an inclosure and a mound, situated on a high hill in John Wilson’s farm, about 5 miles N. W. from Mountsterling, above the junction of Aaron’s run and Grass Lick Creek, and on their left side near Duncan’s mill, in a corn field.No. 27. A circular inclosure, 1100 feet in circumference. Parapet 40 feet wide, 4 feet high over the ditch, 2 over the ground. Ditch 20 feet broad, and inside as usual. Gateway towards the S. E. The ditch was 6 or 8 feet deep formerly.No. 28. A circular mound, joining No. 27, and laying to the N. E. Circumference 225 feet, height 5 feet at present; but it was much higher before being ploughed.From the above descriptions, it may safely be surmised that each group of monuments belonged to a peculiar town, and that there were therefore 6 towns, within the same space of ground, where only one exist at present, whence it might be conceived that the Alleghawian population was there sixfold the actual one.From the rapid decay, or rather diminution of height in these monuments, even without the help of the plough, it is evident that they must all have been formerly much higher, with deeper ditches, &c; therefore much more remarkable and difficult to raise.Allow me, besides, to venture a few peculiar suggestions, respecting their ultimate use, which may be considered as probable hypothesis.1. I conceive that each group was surrounded by a town, particularly the compact and complicated groups.2. The circular inclosures with outward parapets were probably temples dedicated to the sun, like those of the Natchez nation.3. The square inclosures might have been the palaces of their kings or chiefs, who were called children of the sun, as in Peru, and among the Floridans, Natchez, &c, or perhaps the council houses, places of meeting from public purposes.4. All the mounds are evidently barrows or sepulchral monuments, and natural appendages to temples, like our church yards are to our places of worship; but No. 12 and 13, by their peculiar inclosures and avenues, must have been the tombs of great kings, heroes, priests or queens, which may have been worshipped after death. Similar apotheosis were common among many ancient nations.5. The use of Nos. 4 and 6, is more problematical; but must have been analogous, owing to the connection with mounds. Else No. 4 may have been used for civil purposes, and No. 6 for military ones, as likewise No. 9.Hoping that these remarks, observations and details, may not prove entirely uninteresting to you, and the friends of historical knowledge,I remain, respectfully, Your well wisher,C. S. RAFINESQUEProf in Transylvania University.T. U.
              August 7th, 1820.☞ In Mr. R’s first letter the reader will please correct the following:For 3. Improvements, read 3. Implements.For Matches nation, read Natchez nation.